Citation Nr: 0026582	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  95-35 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
February 1973.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1994, 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in December 1998.  It 
was remanded for the purpose of conducting a VA spine 
examination.  All requested development has been conducted.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service medical records indicate a single 
complaint of back pain in 1967.  His separation physical 
examination was negative for complaints of or findings 
regarding a low back disorder.

3.  Post service records indicate treatment for exercise 
induced acute back pain in 1977 and 1982, with no complaints 
of or findings regarding a chronic disorder on VA examination 
in 1987.

4.  Records indicate the first diagnosis of a chronic back 
disorder occurred in July 1991.  Opinions dated in 1996 and 
1997, which relate the veteran's current diagnosis to his 
inservice injury are not shown to be based on a review of the 
full medical record.

5.  The report of the most recent VA spine examination shows 
an opinion to the effect that there is no relationship 
between the veteran's current condition and his inservice 
complaint of back pain.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by active naval service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 and Supp. 1998); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity of a disease in 
service is not evident, a showing of continuity of related 
symptoms after service is required to support the claim.  38 
C.F.R. § 3.303(b) (1999).  Service connection may also be 
granted for any disease or injury diagnosed after discharge, 
when all of the evidence establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A review of the veteran's service medical records indicates a 
complaint of back pain in August 1967.  The veteran had 
reported that he caught his back while assisting a wheelchair 
bound visitor on the ship.  Physical examination showed no 
swelling or visible signs of anything wrong.  He reported 
pain when bending over, and to each side.  The prescription 
was ace wrap.  His separation examination, conducted in 
January 1973, shows no complaints of or findings regarding a 
back disorder.

Post service private medical records, dated in August 1977, 
show the veteran complaining of some cramping pain in his 
lower right back.  It was noted that he had been exercising 
in an attempt to lose weight.  He had some tenderness in the 
lower right back and the impression given was muscle spasms.  
Treatment records dated in December 1982 show a finding of 
low back strain pains.  He was given low back exercises.  In 
December 1983 he was evaluated with low back strain after 
lifting a dresser and moving furniture.  Straight leg raising 
was negative, reflexes were 2 + and symmetrical.  He was 
given a back care sheet and a muscle relaxant.

The report of a VA general medical examination, conducted in 
February 1987, shows no complaints of or history of a chronic 
back disorder.  Examination of the musculoskeletal system was 
within normal limits.

Private medical records, dated in July 1991, show the veteran 
evaluated with significant lumbosacral spine disease, 
evidenced by MRI and X-ray.  Records dated in January 1993 
show the veteran seen for chronic back problems.  A back 
brace was recommended.

Private medical records, from Benjamin Goh, D.O., dated in 
January 1996, show the veteran evaluated with herniated disc 
at L5-S1, and associated degenerative disc disease at L3-4 
and L5-S1.  The doctor reported that the veteran hurt his 
back in the Navy in 1967.  The examiner stated that he 
believed that the back injury in 1967 would either have 
contributed to or precipitated his back deterioration 
associated with disc herniation.

A letter from Dr. Andrea Trescot, dated in March 1997, shows 
the veteran receiving treatment for low back pain.  The 
physician stated that in review of his records his current 
back disorder appeared to have been precipitated by an injury 
during active duty in the Navy in 1967.  She stated that she 
would concur in this opinion.

The Board notes the veteran's testimony at his personal 
hearing, conducted in April 1997.  He reported that he 
injured his back while attempting to lift a wheelchair bound 
person in 1967.  He stated that X-ray examination in January 
1985 showed degenerative changes of the L5-S1 disc.  He 
stated that he believed that the injury he incurred on active 
duty continued until the present day.  He stated that he did 
not remember whether he had physical therapy in the service, 
or shortly after service.  He reported that while on active 
duty he rarely went on sick call, instead he would get pills 
from the medics and they would tell him to lie down if his 
back was hurting.

In December 1998 this claim was remanded for an examination 
and professional opinion.  The examiner was asked to review 
all the medical evidence of record, to include the service 
medical records and records of post-service private and VA 
treatment.  He was asked to state whether the veteran's 
inservice complaint of back pain was related to his current 
disorder.

The report of a VA spine examination, conducted in March 
1999, shows the veteran stating that following his acute 
episode of back pain in the Navy he continued to experience 
back pain and was treated by general practitioners, whose 
names he did not recall.  He denied any further injuries to 
his back.  For reasons which were obscure, his back pain 
suddenly became worse in 1996, at which time he underwent 
surgery.  He stated that currently his back hurts all the 
time.  He indicated that his pain was across a broad area of 
the lumbosacral spine and stated that his legs hurt 
posteriorly down to both knees.  He complained of some 
numbness and tingling in the anterior aspect of both knees.  
He stated that his back pain was aggravated by walking, 
prolonged sitting, and digging in his yard.

Examination showed he did not appear to be in any distress.  
He walked with a waddling type gait.  He could stand on his 
heels and toes without difficulty.  There was no evidence of 
any muscle spasm.  Flexion was to 60 degrees with complaints 
of pain.  Other motions were approximately 50 percent of 
normal.  His sciatic stretch test and Patrick's test were 
normal.  His knee jerks and ankle jerks were 2+.  His 
sensation was intact.  There was no evidence of any muscle 
atrophy or weakness in either lower extremity.  X-ray 
examination showed a defect in the fifth vertebral lamina on 
the left.  The disk space between L5 and S1 was markedly 
narrowed and there was minor spurring throughout the vertebra 
in the lumbar area.  Diagnoses included status post-operative 
laminectomy and diskectomy, L5-S1, and degenerative disk 
disease of the lumbosacral spine.

The examiner commented that in his opinion the original 
injury to the veteran's back occurred while he was on active 
duty in the Navy, however, he did not undergo any surgery on 
his back until 1996.  In view of this long interval it was 
the examiner's opinion that the original injury in the Navy 
had nothing to do with the subsequent surgery on the 
veteran's lumbosacral spine and his present condition.  

The Board finds that the objective medical evidence of record 
indicates that the veteran had a single complaint of back 
pain in 1967 while on active duty in the Navy.  This 
complaint was treated with an ace wrap and no medication.  
There were no follow-up complaints or care.  There were no 
further complaints during his final five years of active 
service.  There were no complaints or findings regarding a 
back disorder on his separation examination.

Post service records indicate instances of low back pain in 
1977, 1982, and 1983 related to exercise, moving furniture 
and a prostate disorder.  He made no complaints regarding a 
back disorder on VA examination in 1987.  Recent private 
medical records show two opinions relating his current 
disorder to his remote inservice complaint.  The Board finds 
that the first of these opinions, dated in January 1996, 
appears to be based solely on the veteran's recitation of 
medical history.  There is no indication that Dr. Goh 
reviewed the veteran's complete service medical records, nor 
that he reviewed the complete post service medical record.  

The second opinion, dated in March 1997, appears to be based 
on the first opinion, as the physician noted that she 
concurred.  Again, there is no indication that this physician 
reviewed the veteran's complete service medical records and 
post service records.  Additionally, these opinions are 
merely expressed.  They do not indicate any explanation 
regarding how the veteran's current complaints can be related 
back to his single, minor inservice complaint.

Finally, the report of a March 1999 VA examination, expressly 
conducted for the purpose of determining whether there was an 
etiological relationship between the remote inservice injury 
and the current back disorder shows an opinion that no such 
relationship exists.  The Board finds that the VA examiner's 
opinion outweighs the private opinions to the contrary, as 
those opinions appear to be based solely on the veteran's 
recitation of his medical history, rather than on an 
examination of the evidentiary record.  The Board concludes 
that the evidence of record shows that the veterans single 
inservice complaint of low back pain is unrelated to his 
current disorder, which arose separately, many years after 
separation from active service.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

